Peabody COALSALES Company

Contract #LGE 02011

Amendment No. 2

 

EXHIBIT 10.72

 

 

AMENDMENT NO. 2 TO COAL SUPPLY AGREEMENT

 

 

THIS AMENDMENT NO. 2 TO COAL SUPPLY AGREEMENT (“Amendment No. 2”) is entered
into effective as of January 1, 2003, by and between LOUISVILLE GAS AND ELECTRIC
COMPANY, a Kentucky corporation, 220 West Main Street, Louisville, Kentucky
40202 (Buyer”), and PEABODY COALSALES COMPANY, a Delaware corporation, 701
Market Street, Suite 830, St. Louis, Missouri 63101-1826 (“Seller”).  In
consideration of the agreements herein contained, the parties hereto agree as
follows.

 

 

1.0                               AMENDMENTS

 

The Agreement heretofore entered into by the parties, dated effective January 1,
2002 and identified by the Contract Number set forth above, as amended by
Amendment No. 1 dated effective June 1, 2002 is hereby further amended as
follows the January 2, 2002 Agreement, as amended by Amendment No. 1 and
Amendment No. 2, is hereafter referred to as the “Agreement”:

 

 

2.0                               GENERAL

 

2.1           Section 1 General is deleted in its entirety and is replaced with
the following:

 

2.1           SECTION 1.  General and Producer’s Certificates

 

1.1                                 General.  Seller shall sell and deliver and
Buyer shall purchase and accept delivery of steam coal under all the terms and
conditions of this Agreement.

 

1.2           Producer’s Certificates.

 

Seller hereby represents and warrants that it has obtained or will obtain the
agreement of Patriot Coal Company, LP, a Delaware limited partnership; Peabody
Coal Company, a Delaware corporation; Ohio County Coal Company, L.P., a Kentucky
corporation; and Highland Mining Company, a Delaware corporation (collectively
“Producer”), as indicated by each Producer’s signature on the Producer’s
Certificates attached hereto as Exhibit B-1 and Exhibit B-2 and made a part
hereof, and has delivered or will deliver the  originals of such Producer’s
Certificates to Buyer.  This obligation of Seller is a material inducement for
Buyer’s entering into this Agreement.  If

 

--------------------------------------------------------------------------------


 

Seller fails to deliver Producer’s Certificate(s) in the form of Exhibit B-1 and
Exhibit B-2 for each Producer to Buyer with five (5) days after execution of
this Agreement, then Buyer may declare this Agreement null and void, and neither
party shall have any further obligations hereunder, except to the extent of
deliveries then in route.  Seller acknowledges and agrees that Buyer is the
third-party beneficiary of the agreements between Producer and Seller (the “Coal
Marketing and Sales Agreement”) and as such Buyer shall be entitled to enforce
its rights thereunder, in addition to exercising its rights and remedies
hereunder.

 

3.0                               QUANTITY

 

3.1                                 Section 3.1 Base Quantity, is deleted in its
entirety and replaced with the following:

 

3.1                                 Quantity.  Seller shall sell and deliver and
Buyer shall purchase and accept delivery of the following annual quantities of
coal:

 

YEAR

 

BASE QUANTITY (TONS)

 

 

 

2002

 

600,000

2003

 

750,000 – Quality A

 

 

250,000 – Quality B

2004

 

600,000 – Quality A

 

 

250,000 – Quality B

 

4.0          SOURCE

 

4.1                                 Section 4.1 Source, is deleted in its
entirety and replaced with the following:

 

4.1                                 Source.    The coal sold hereunder,
including coal purchased by Seller from third parties, shall be supplied from
the geological seams known as the Western Kentucky #9 and #11 seams.  Coal
designated as Quality A, as defined below, shall be supplied from the mining
complex in Union County, Kentucky which is owned and operated by Seller’s
affiliated company, Highland Mining Company (“Highland”).  Coal designated as
Quality B, as defined below, shall be supplied from: (i) the “Patriot Mining
Complex” in Henderson County which consists of the Patriot Mine (a surface
mining operation which is owned and operated by Seller’s affiliated company,
Patriot Coal Company, LP (“Patriot”)) and the “Freedom Mine” (which is operated
by Seller’s affiliated company, Ohio County Coal Company (“Ohio County”)); (ii)
the Camp Complex in Henderson County, or (iii) the Gibraltar Mine in Muhlenberg
County.  The Camp Complex and the Gibraltar Mine are both owned and operated by
Seller’s affiliated company, Peabody Coal Company (“Peabody Coal”).  All of the

 

2

--------------------------------------------------------------------------------


 

foregoing sources of coal are hereinafter referred to as the “Coal Properties”. 
Highland, Patriot, Ohio County and Peabody shall be referred to collectively
herein as “Producer.”

 

4.2           Section 4.7 Relationship of the Parties is added and reads as
follows:

 

                                                Seller agrees that it is not and
will not hold itself out as a partner, employee, agent or representative of or
joint venturer with Buyer.  Nothing herein contained shall be construed as
creating a single enterprise, joint venture, agency, partnership, joint
employer, owner-contractor, or lessor-lessee relationship between Buyer and
Seller or between Buyer and Producer.

 

                                                Seller and Producer shall each
have sole and exclusive authority to direct and control its respective
activities and operations, and those of any subcontractors, undertaken in the
performance of Seller’s obligations under this Agreement.  Seller and Producer
shall each exercise full and complete control over its respective work force and
labor relations policies.  Buyer shall have no authority or control over either
Seller’s or Producer’s operations or work force.

 

5.0          DELIVERY

 

5.1           Section 5.1 Barge Delivery, is modified to make the first literary
paragraph read:

 

                                                The coal shall be delivered to
Buyer F.O.B. barge at the Camp Complex, Mile Point 841.6 on the Ohio River, or
at Seller’s option as a substitute at the Gibralter Dock at Mile Point 85.9 on
the Green River.  By advance agreement between Buyer and Seller, Seller may also
deliver the coal to Buyer at Demao Dock (Patriot Coal) at             Mile Point
31.5 on the Green River.  The Camp Complex, Gibralter Dock and Demao Dock are
all “Delivery Points”.

 

6.0          QUALITY

 

6.1           Section 6.1 Specifications is deleted and replaced with the
following provision:

 

6.1.1                        Quality A.    The coal delivered hereunder which is
designated as Quality A shall conform to the following specifications on an “as
received” basis:

 

 

3

--------------------------------------------------------------------------------


 

QUALITY A

 

Specifications

 

Guaranteed Monthly
Weighted Average (1)

 

Rejection Limits
(per shipment)

 

 

 

 

 

 

 

 

 

 

 

BTU/LB.

 

min.

 

11,400

 

<

 

10,800

 

 

 

 

 

 

 

 

 

 

 

LBS/MMBTU:

 

 

 

 

 

 

 

 

 

MOISTURE

 

max.

 

10.53

 

>

 

12.00

 


ASH


 


MAX.


 


8.33


 


>


 


9.00


 

SULFUR

 

max.

 

2.89

 

>

 

3.10

 

SULFUR

 

min.

 

2.30

 

<

 

2.00

 

CHLORINE

 

max.

 

0.009

 

>

 

.015

 

FLUORINE

 

max.

 

 

 

 

 

 

 

NITROGEN

 

max.

 

1.32

 

>

 

1.70

 


 


 


 


 


 


 


 


 


 


 

ASH/SULFER RATIO

 

min.

 

3.22:1

 

>

 

3:1

 


 


 


 


 


 


 


 


 


 


 

SIZE (3” x 0”):

 

 

 

 

 

 

 

 

 

Top size (inches)*

 

max.

 

3x0

 

>

 

4x0

 

Fines (% by wgt)

 

 

 

 

 

 

 

 

 

Passing 1/4” screen

 

max.

 

60 

 

>

 

65

 

 

 

 

 

 

 

 

 

 

 

% BY WEIGHT:

 

 

 

 

 

 

 

 

 

VOLATILE

 

max.

 

30

 

>

 

29

 

 

 

 

 

 

 

 

 

 

 

FIXED CARBON

 

max.

 

43

 

>

 

40

 

GRINDABILITY (HGI)

 

min. 

 

50

 

<

 

48

 

 

 

 

 

 

 

 

 

 

 

BASE ACID RATIO (B/A)

 

 

 

0.40

 

 

 

0.50

 

 

 

 

 

 

 

 

 

 

 

SLAGGING FACTOR**

 

max.

 

1.32

 

>

 

1.80

 

FOULING FACTOR***

 

max.

 

0.32

 

>

 

0.40

 

 

ASH FUSION TEMPERATURE (°F) (ASTM D1857)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REDUCING ATMOSPHERE

 

 

 

 

 

 

 

 

 

Initial Deformation

 

min.

 

1990

 

min.

 

1990

 

Softening (H=W)

 

min.

 

2065

 

min.

 

2050

 

Softening (H=1/2W)

 

min.

 

2105

 

min.

 

2075

 

Fluid

 

min.

 

2225

 

min.

 

2200

 

 

 

 

 

 

 

 

 

 

 

OXIDIZING ATMOSPHERE

 

 

 

 

 

 

 

 

 

Initial Deformation

 

min.

 

2330

 

min.

 

2300

 

Softening (H=W)

 

min.

 

2355

 

min.

 

2325

 

Softening (H=1/2W)

 

min.

 

2400

 

min.

 

2370

 

Fluid

 

min.

 

2480

 

min.

 

2400

 

 

--------------------------------------------------------------------------------

(1) An actual Monthly Weighted Average will be calculated for each specification
for coal delivered to the Buyer’s generating stations.

 

* All the coal will be of such size that it will pass through a screen having
circular perforations three (3) inches in diameter, but shall not contain more
than fifty (50) per cent (50%) by weight of coal that will pass through a screen
having circular perforations one-quarter (1/4) of an inch in diameter.

 

**           Slagging Factor (Rs)=(B/A) x (Percent Sulfur by WeightDry)

 

***         Fouling Factor (Rf)=(B/A) x (Percent Na20 by WeightDry)

 

The Base Acid Ratio (B/A) is herein defined as:

 

BASE ACID RATIO (B/A) =

 

(Fe203  +  Ca0  +  Mg0  +  Na20  +  K20)

 

 

(Si02  +  A1203  +  T102)

 

Note: As used herein

>

means greater than:

 

 

 

<

means less than.

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

6.1.2       Quality B.  The coal delivered hereunder which is designated as
Quality B shall conform to the following specifications on an “as received”
basis:

 

QUALITY  B

 

Specifications

 

Guaranteed Monthly
Weighted Average (1)

 

Rejection Limits
(per shipment)

 

 

 

 

 

 

 

 

 

 

 

BTU/LB.

 

min.

 

10,850

 

<

 

 10,600

 

 

 

 

 

 

 

 

 

 

 

LBS/MMBTU:

 

 

 

 

 

 

 

 

 


MOISTURE


 


MAX.


 


12.9


 


>


 


15.0


 

ASH

 

max.

 

10.8

 

>

 

12.5

 

SULFUR

 

max.

 

3.00

 

>

 

3.40

 

SULFUR

 

min.

 

2.75

 

<

 

2.55

 

CHLORINE

 

max.

 

0.05

 

>

 

0.06

 

FLUORINE

 

max.

 

0.01

 

>

 

0.015

 


NITROGEN


 


MAX.


 


1.35


 


>


 


1.45


 


 


 


 


 


 


 


 


 


 


 

SIZE (3” x 0”):

 

 

 

 

 

 

 

 

 

Top size (inches)*

 

max.

 

3

 

>

 

3

 

Fines (% by wgt)

 

 

 

 

 

 

 

 

 

Passing 1/4” screen

 

max.

 

50

 

>

 

55

 

 

 

 

 

 

 

 

 

 

 

% BY WEIGHT:

 

 

 

 

 

 

 

 

 

VOLATILE

 

max.

 

31

 

>

 

29

 

 

 

 

 

 

 

 

 

 

 

FIXED CARBON

 

max.

 

38

 

>

 

30

 

GRINDABILITY (HGI)

 

min.

 

55

 

<

 

50

 

BASE ACID RATIO (B/A)

 

 

 

0.60

 

 

 

0.90

 

SLAGGING FACTOR**

 

max.

 

2.0

 

>

 

2.5

 

FOULING FACTOR***

 

max.

 

 0.5

 

>

 

 0.7

 

 

ASH FUSION TEMPERATURE (°F) (ASTM D1857)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REDUCING ATMOSPHERE

 

 

 

 

 

 

 

 

 

Initial Deformation

 

min.

 

1940

 

min.

 

1900

 

Softening (H=W)

 

min.

 

2035

 

min.

 

1975

 

Softening (H=1/2W)

 

min.

 

2085

 

min.

 

2000

 

Fluid

 

min.

 

2190

 

min.

 

2100

 

 

 

 

 

 

 

 

 

 

 

OXIDIZING ATMOSPHERE

 

 

 

 

 

 

 

 

 

Initial Deformation

 

min.

 

2300

 

min.

 

2200

 

Softening (H=W)

 

min.

 

2330

 

min.

 

2280

 

Softening (H=1/2W)

 

min.

 

2425

 

min.

 

2300

 

Fluid

 

min.

 

2490

 

min.

 

2375

 

 

--------------------------------------------------------------------------------

(1) An actual Monthly Weighted Average will be calculated for each specification
for coal delivered to the Buyer’s generating stations.

 

* All the coal will be of such size that it will pass through a screen having
circular perforations three (3) inches in diameter, but shall not contain more
than fifty (50) per cent (50%) by weight of coal that will pass through a screen
having circular perforations one-quarter (1/4) of an inch in diameter.

 

**           Slagging Factor (Rs)=(B/A) x (Percent Sulfur by WeightDry)

 

***         Fouling Factor (Rf)=(B/A) x (Percent Na20 by WeightDry)

 

The Base Acid Ratio (B/A) is herein defined as:

 

BASE ACID RATIO (B/A) =

 

(Fe203  +  Ca0  +  Mg0  +  Na20  +  K20)

 

 

(Si02  +  A1203  +  T102)

 

 

 

Note: As used herein

>

 means greater than:

 

<

 means less than.

 

5

--------------------------------------------------------------------------------


 

7.0          PRICE

 

7.1           Section 8.1 Base Price is deleted and replaced with the following:

 

The base price (“Base Price”) of the coal to be sold hereunder will be firm and
will be determined by the criteria set forth in Section 5 in accordance with the
following schedule:


 

Year

 

Base Price Quality A (F.O.B. Barge)

 

 

 

 

 

 

 

2002

 

$

 1.1224 per MMBtu

 

$

 25.59 per ton

 

2003

 

$

 1.1224 per MMBtu

 

$

 25.59 per ton

 *

2003

 

$

 1.1351 per MMBtu

 

$

 25.88 per ton

 **

2004

 

$

 1.1680 per MMBtu

 

$

 26.63 per ton

 

 

* The Base Price for the first 150,000 tons of Quality A delivered in 2003

 

** The Base Price for the remainder of the tons of Quality A delivered in 2003

 

Year

 

Base Price Quality B (F.O.B. Barge)

 

 

 

 

 

 

 

2003

 

$

0.90 per MMBtu

 

$

19.53 per ton

 

2004

 

$

0.91 per MMBtu

 

$

19.75 per ton

 

 

7.2           Section 8.2(b) Quality Price Discounts, is deleted and replaced
with the following”

 

Notwithstanding the foregoing, for each specification each month, there shall be
no discount if the actual Monthly Weighted Average meets the applicable Discount
Point set forth below.  However, if the actual Monthly Weighted Average fails to
meet such applicable Discount Point, then the discount shall apply and shall be
calculated on the basis of the difference between the actual Monthly Weighted
Average and the Guaranteed Monthly Weighted Average pursuant to the methodology
shown in Exhibit A attached hereto.

 

QUALITY A

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Monthly
Weighted Average

 

Discount Point

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BTU/Lb.

 

min.

 

11,400

 

11,200

 

 

 

 

 

 

 

 

 

LB/MMBTU:

 

 

 

 

 

 

 

SULFUR

 

max.

 

2.89

 

2.98

 

ASH

 

max.

 

8.33

 

8.69

 

MOISTURE

 

max.

 

10.53

 

11.25

 

 

QUALITY B

 

 

 

 

 

 

 

 

 

 

 

Guaranteed Monthly
Weighted Average

 

Discount Point

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BTU/Lb.

 

min.

 

10,850

 

10,650

 

 

 

 

 

 

 

 

 

LB/MMBTU:

 

 

 

 

 

 

 

SULFUR

 

max.

 

3.00

 

3.05

 

ASH

 

max.

 

10.80

 

12.20

 

MOISTURE

 

max.

 

12.90

 

14.46

 

 

For example, if the actual Monthly Weighted Average of sulfur for Quality A
equals 3.00lb/MMBTU, then the applicable discount would be (3.00 lb. – 2.89 lb.)
X $.1232/lb/MMBTU = $.0136/MMBTU.

 

 

8.0          DOCUMENTATION AND RIGHT OF AUDIT.

 

8.1          Section 18.  Documentation and Right of Audit is hereby deleted in
its entirety and replaced as follows:

 

SECTION 18.  DOCUMENTATION AND RIGHT OF AUDIT.   Seller shall maintain, and
cause Producer to maintain, all records and accounts pertaining to payments,
quantities, quality analyses, and sources for all coal supplied under this
Agreement for a period lasting through the term of this Agreement and for two
years thereafter.  Buyer or its representatives shall have the right at no
additional expense to Buyer to audit, copy and inspect such records and accounts
at any reasonable time upon reasonable notice during the term of this Agreement
and for 2 years thereafter.

 

9.0          COAL PROPERTY INSPECTIONS.

 

9.1          Section 20. Coal Property Inspections is deleted in its entirety
and replaced as follows:

 

6

--------------------------------------------------------------------------------


 

SECTION 20.   COAL PROPERTY INSPECTIONS.  Buyer and its representatives, and
others as may be required by applicable laws, ordinances and regulations shall
have the right at all reasonable times and at their own expense to inspect the
Coal Property, including the loading facilities, scales, sampling system(s),
wash plant facilities, and mining equipment for conformance with this
Agreement.  Seller shall cause Producer to allow such inspection and to
undertake reasonable care and precautions to prevent personal injuries to any
representatives, agents or employees of Buyer (collectively, “Visitors”) who
inspect the Coal Property.  Any such Visitors shall make every reasonable effort
to comply with the regulations and rules of Seller or Producer regarding conduct
on the work site, made known to Visitors prior to entry, as well as safety
measures mandated by state or federal rules, regulations and laws.  Buyer
understands that mines and related facilities are inherently high-risk
environments.  Buyer’s failure to inspect the Coal Property or to object to
defects therein at the time Buyer inspects the same shall not relieve Seller or
Producer of any of its responsibilities nor be deemed to be a waiver of any of
Buyer’s rights hereunder.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 on the
day and year below written, but effective as of the day and year first set forth
above.

 

LOUISVILLE GAS AND ELECTRIC COMPANY

 

PEABODY COALSALES COMPANY

 

 

 

BY:

 

 

BY:

 

 

SVP – Energy Services

 

 

 

 

 

 

TITLE:

 

 

 

 

DATE:

 

 

DATE:

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

PRODUCER’S CERTIFICATE B-1

 

 

The undersigned, PATRIOT COAL COMPANY, L.P. a Delaware limited partnership, OHIO
COUNTY COAL COMPANY, a Kentucky corporation, and PEABODY COAL COMPANY, a
Delaware corporation (herein collectively “the Producer”), by and through their
duly authorized officers, managers or general partners as an inducement to
LOUISVILLE GAS AND ELECTRIC COMPANY (“LG&E”), a Kentucky corporation (“Buyer”)
and PEABODY COALSALES COMPANY, a Delaware corporation (herein “Agent”), to enter
into  Amendment No. 2 to a Coal Supply Agreement dated January 1, 2002 (the
January 1, 2002 Coal Supply Agreement as amended by Amendments 1 and 2 are
collectively referred to herein as “Coal Supply Agreement”) between LG&E and
Agent, and as a further inducement to Agent to enter into a Coal Marketing and
Sales Agreement with Producer (“Coal Marketing and Sales Agreement”), hereby
certify, warrant and represent to LG&E and Agent as follows:

 

1.             Producer is a duly organized, validly existing limited
partnership or corporation, as the case may be, in good standing under the laws
of the Commonwealth of Kentucky, and is fully qualified to do business under the
laws of the Commonwealth of Kentucky.  Producer has all requisite power and
authority to execute this instrument and to enter into all documents required in
connection with and including this Producer’s Certificate and the proposed Coal
Marketing and Sales Agreement between Producer and Agent.

 

2.             By the execution hereof, the undersigned certify that, as the
officers, manager or partners of Producer, they have all the necessary power and
authority to execute and deliver this

 

8

--------------------------------------------------------------------------------


Producer’s Certificate, for and on behalf of Producer.

 

3.             This Certificate is given by Producer to induce LG&E and Agent to
each execute and deliver between themselves that certain proposed Coal Supply
Agreement, with the knowledge that LG&E and Agent will each rely upon the truth
of the statements made herein.

 

4.             Producer represents and warrants that the “Coal Property”
described in Exhibit “A” to the Producer’s Certificate B-1 (the “Coal Property”)
contains economically recoverable coal of a quality and in quantities which will
be sufficient to satisfy all the quantity and quality requirements of the Coal
Supply Agreement and the Coal Marketing and Sales Agreement which requirements
are set forth on Exhibit “B” attached hereto.  Producer further agrees and
warrants that it will have at the Coal Property adequate machinery, equipment
and other facilities to produce, prepare and deliver coal in the quantity and at
the quality specified in Exhibit “B” hereto.  Producer further represents, and
warrants and agrees that it will operate and maintain such machinery, equipment,
and facilities in accordance with good mining practices so as to efficiently and
economically produce, prepare, and deliver such coal.  Producer agrees that it
shall operate and maintain the machinery, equipment and/or facilities at its
sole expense, including all required permits and licenses.  Producer further
dedicates to the Coal Supply Agreement and the Coal Marketing and Sales
Agreement sufficient reserves of coal lying on or in the Coal Property meeting
the quality specifications specified in Exhibit “B” hereto so as to fulfill the
quantity requirements of the proposed Coal Supply Agreement and the Coal
Marketing and Sales Agreement.

 

5.             Producer agrees and warrants that it will not, without obtaining
the express prior written consent of both LG&E and of Agent, use or sell coal
from the Coal Property in a way that will reduce the economically recoverable
balance of coal in the Coal Property to an amount less than

 

9

--------------------------------------------------------------------------------


that required to be supplied by Producer as specified in Exhibit “B” hereto.

 

6.             Producer agrees and warrants that it shall require of the loading
dock operator that (a) the barges and towboats provided by LG&E or LG&E’s
barging contractor be provided convenient and safe berth free of wharfage,
dockage and port charges; (b)  while the barges are in the care, custody and
control of the loading dock, all U.S. Coast Guard regulations and other
applicable laws, ordinances, rulings and regulations shall be complied with,
including adequate mooring and display of warning lights; (c) any water in the
cargo boxes of the barges be pumped out by the loading dock operator prior to
loading; (d)  the loading operations be performed in a workmanlike manner and in
accordance with the reasonable loading requirements of LG&E and LG&E’s barging
contractor; and (e)  the loading dock operator carry landing owner’s or
wharfinger’s insurance with basic coverage of not less than $300,000 and total
of basic coverage and excess liability coverage of not less than $1,000,000 and
provide evidence thereof to LG&E and Agent in the form of a certificate of
insurance from the insurance carrier or an acceptable certificate of
self-insurance with requirement for notification of LG&E and Agent in the event
of termination of the insurance.

 

7.             Producer agrees that it will replace rejected coal within five
(5) working days with coal conforming to the rejection limits set forth in the
proposed Coal Marketing and Sales Agreement between Producer and Agent, which
rejection limits Producer understands and acknowledges are the same rejection
limits as provided in the proposed Coal Supply Agreement between LG&E and Agent,
and that should Producer either fail to replace the rejected coal within such
five (5) working day period or the replacement coal is rightfully rejected
(where such rejection is not based upon the BTU/LB minimum or the percentage of
moisture maximum being exceeded as a result of weather conditions), and another
source hasreplaced such rejected coal, Producer agrees

 

10

--------------------------------------------------------------------------------


 

to and shall reimburse LG&E for any amount that the total delivered cost to LG&E
of such coal purchased from another source exceeds the then-current delivered
cost of coal sold by Agent under the Coal Supply Agreement between Agent and
LG&E.  Further, Producer agrees to be responsible to pay or reimburse Agent or
LG&E as applicable, for any and all freight or transportation expenses that have
been incurred for rightfully rejected coal.

 

8.             Producer agrees that if it shall receive a notice in writing that
the coal sold fails to meet one or more of the monthly average guarantees as set
forth in the Coal Supply Agreement or the proposed Coal Supply Agreement between
Agent and LG&E, then Producer shall within ten (10) days provide LG&E with
reasonable assurances that subsequent monthly deliveries of coal shall meet or
exceed such monthly average guarantees

 

9.             Producer agrees to and shall indemnify and save harmless LG&E,
and its respective officers, directors, employees, and representatives from any
responsibility and liability for any and all claims, demands, losses, legal
actions for personal injuries, property damage and pollution (including
reasonable attorney’s fees) relating to the barges provided by LG&E or LG&E’s
contractor while such barges are in the care and custody of the loading dock, or
for any failure of Producer to comply with laws, regulations or ordinances, or
for any matter which arises out of the acts or omissions of Producer in the
performance of its obligations hereunder including, but not limited to, the
proper delivery of coal by Producer to Buyer.

 

10.           Producer agrees and warrants to and shall carry insurance coverage
with minimum limits as follows:

 

A.            Commercial general liability, $1,000,000, single limit liability.

 

B.            Automobile general liability, $1,000,000 single limit liability.

 

11

--------------------------------------------------------------------------------


 

C.            In addition, Producer shall carry excess liability insurance
covering the foregoing perils in the amount of $4,000,000 for any one
occurrence.

 

D.            Kentucky Worker’s Compensation and Employer’s Liability with
statutory limits.

 

E.             If any of the above policies are written on a claims-made basis,
then the retroactive date of the policy or policies will be no later than the
effective date of Amendment 2 to the Coal Supply Agreement or the Producer’s
proposed Coal Marketing and Sales Agreement with Agent whichever is earlier.

 

11.           Producer agrees that it shall not assign the proposed Coal
Marketing and Sales Agreement between it and Agent or any rights or obligations
thereunder without the prior written consent of Agent and LG&E , which consent
shall not be unreasonably withheld.

 

IN TESTIMONY WHEREOF, the undersigned officers and/or members of Producer have
executed and delivered the foregoing Producer’s Certificate B-1 on behalf of
Producer.

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATRIOT COAL COMPANY, L.P.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

Date:

 

 

12

--------------------------------------------------------------------------------


 

 

OHIO COUNTY COAL COMPANY

By:

 

Its:

 

Date:

 

 

 

PEABODY COAL COMPANY

 

 

By:

 

Its:

 

Date:

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A TO PRODUCER’S CERTIFICATE B-1

 

“Coal Property” means the following seams and mines owned by Producer:

 

Patriot Coal Company’s (“Patriot”) Patriot Complex, located in Henderson County,
Kentucky consisting of the surface mining operation known as the “Patriot Mine”
which is owned and operated by Patriot Coal Company and the deep mining
operation known as the “Freedom Mine” which is owned by Patriot and operated by
Ohio County Coal Company; Peabody Coal Company’s Camp Complex located in Union
County, Kentucky and Gibraltar Mine located in Muhlenberg County, Kentucky.

 

14

--------------------------------------------------------------------------------


 

EXHIBIT B TO PRODUCER’S CERTIFICATE B-1

Quality B Requirement

 

The quality designated as Quality B as required by the Coal Marketing and Sales
Agreement is as follows on an “as received basis”:

 

Specifications

 

Guaranteed Monthly
Weighted Average

 

Rejection Limits
(per shipment)

 

 

 

 

 

 

 

BTU/LB.

 

min 10,850

 

< 10,600

 

 

 

 

 

 

Ash

 

max 10.80 lbs./MMBTU

 

> 12.50 lbs./MMBTU

 

Moisture

 

max 12.90 lbs./MMBTU

 

> 15.00 lbs./MMBTU

 

Sulfur

 

max.  3.00 lbs./MMBTU

 

>3.40 lbs./MMBTU

 

Sulfur

 

min. 2.75 lbs./MMBTU

 

< 2.55 lbs./MMBTU

 

 

 

 

 

 

 

All Qualities:

 

 

 

 

 

Chlorine

 

max. 0.05 lbs./MMBTU

 

> 0.06 lbs./MMBTU

 

Fluorine

 

max. 0.01 lbs./MMBTU

 

> 0.015 lbs./MMBTU

 

Nitrogen

 

max. 1.35 lbs./MMBTU

 

> 1.45 lbs./MMBTU

 

 

 

 

 

 

 

SIZE (3” x 0”):

 

 

 

 

 

Top size (inches)*

 

max.  3”x 0”

 

>  3”x 0”

 

Fines (% by wgt)

 

 

 

 

 

passing 1/4” screen

 

max. 50 %

 

>  55

 

 

 

 

 

 

 

% BY WEIGHT:

 

 

 

 

 

 

 

 

 

 

 

VOLATILE

 

max. 31

 

> 29

 

FIXED CARBON

 

min. 38

 

< 30

 

GRINDABILITY (HGI)

 

min. 55

 

< 50

 

BASE ACID RATIO (B/A)

 

.60

 

> .90

 

SLAGGING FACTOR

 

2.0

 

2.5

 

 

 

 

 

 

 

ASH FUSION TEMPERATURE (°F) (ASTM D1857)

 

 

 

 

 

 

 

 

 

REDUCING ATMOSPHERE

 

 

 

 

 

Initial Deformation

 

min. 1940

 

min. 1900

 

Softening (H=W)

 

min. 2035

 

min. 1975

 

Softening (H=1/2W)

 

min. 2085

 

min. 2000

 

Fluid

 

min. 2190

 

min. 2100

 

 

 

 

 

 

 

OXIDIZING ATMOSPHERE

 

 

 

 

 

Initial Deformation

 

min. 2300

 

min. 2200

 

Softening (H=W)

 

min. 2330

 

min. 2280

 

Softening (H=1/2W)

 

min. 2425

 

min. 2300

 

Fluid

 

min. 2490

 

min. 2375

 

 

--------------------------------------------------------------------------------

* All the coal will be of such size that it will pass through a screen having
circular perforations three (3) inches in diameter, but shall not contain more
than forty percent (40%) by weight of coal that will pass through a screen
having circular perforations one-quarter (1/4) of an inch in diameter.

 

**           Slagging Factor (Rs)=(B/A) x (Percent Sulfur by WeightDry)

 

***         Fouling Factor (Rf)=(B/A) x (Percent Na20 by WeightDry)

 

The Base Acid Ratio (B/A) is herein defined as:

 

BASE ACID RATIO (B/A) =

 

(Fe203  +  Ca0  +  Mg0  +  Na20  +  K20)

 

 

(Si02  +  A1203  +  T102)

 

Note:As used herein:

 

>

means greater than;

 

 

.

 

<

means less than

 

Quantity Requirement

 

The quantity required by the Coal Marketing and Sales Agreement is as follows:

 

QUANTITY – QUALITY B

 

 

 

Year

 

Tonnage

2003

 

250,000  – Quality B

2004

 

250,000 – Quality B

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

PRODUCER’S CERTIFICATE – B-2

 

The undersigned, HIGHLAND MINING COMPANY, a Delaware corporation (herein “the
Producer”), by and through its duly authorized officers as an inducement to
LOUISVILLE GAS AND ELECTRIC COMPANY (“LG&E”), a Kentucky corporation (“Buyer”)
and PEABODY COALSALES COMPANY, a Delaware corporation (herein “Agent”), to enter
into Amendment No. 2 to a Coal Supply Agreement  dated January 1, 2002 (the
January 1, 2002 Coal Supply Agreement as amended by Amendments 1 and 2 are
collectively referred to herein as “Coal Supply Agreement”) between LG&E and
Agent, and as a further inducement to Agent to enter into a Coal Marketing and
Sales Agreement with Producer (“Coal Marketing and Sales Agreement”), hereby
certifies, warrants and represents to LG&E and Agent as follows:

 

1.             Producer is a duly organized, validly existing corporation in
good standing under the laws of the Commonwealth of Kentucky, and is fully
qualified to do business under the laws of the Commonwealth of Kentucky. 
Producer has all requisite power and authority to execute this instrument and to
enter into all documents required in connection with and including this
Producer’s Certificate and the proposed Coal Marketing and Sales Agreement
between Producer and Agent.

 

2.             By the execution hereof, the undersigned certifies that, as the
officers of Producer, they have all the necessary power and authority to execute
and deliver this Producer’s Certificate B-2, for and on behalf of Producer.

 

3.             This Certificate is given by Producer to induce LG&E and Agent to
each execute and deliver between themselves that certain proposed Coal Supply
Agreement, with the knowledge that LG&E and Agent will each rely upon the truth
of the statements made herein.

 

16

--------------------------------------------------------------------------------


 

4.             Producer represents and warrants that the “Coal Property”
described in Exhibit “A” to this Producer’s Certificate B-2 (the “Coal
Property”) contains economically recoverable coal of a quality and in quantities
which will be sufficient to satisfy all the quantity and quality requirements of
the Coal Supply Agreement and the Coal Marketing and Sales Agreement which
requirements are set forth on Exhibit “B” hereto.  Producer further agrees and
warrants that it will have at the Coal Property adequate machinery, equipment
and other facilities to produce, prepare and deliver coal in the quantity and at
the quality specified in Exhibit “B” hereto.  Producer further represents,
warrants and agrees that it will operate and maintain such machinery, equipment,
and facilities in accordance with good mining practices so as to efficiently and
economically produce, prepare, and deliver such coal.  Producer agrees that it
shall operate and maintain the machinery, equipment and/or facilities at its
sole expense, including all required permits and licenses.  Producer further
dedicates to the Coal Supply Agreement and the Coal Marketing and Sales
Agreement sufficient reserves of coal lying on or in the Coal Property meeting
the quality specifications specified in Exhibit “B” hereto so as to fulfill the
quantity requirements of the Coal Supply Agreement and the proposed Coal
Marketing and Sales Agreement.

 

5.             Producer agrees and warrants that it will not, without obtaining
the express prior written consent of both LG&E and of Agent, use or sell coal
from the Coal Property in a way that will reduce the economically recoverable
balance of coal in the Coal Property to an amount less than that required to be
supplied by Producer as specified in Exhibit “B” hereto.

 

6.             Producer agrees and warrants that it shall require of the loading
dock operator that (a) the barges and towboats provided by LG&E or LG&E’s
barging contractor be provided convenient and safe berth free of wharfage,
dockage and port charges; (b)  while the barges are in the care,

 

17

--------------------------------------------------------------------------------


 

custody and control of the loading dock, all U.S. Coast Guard regulations and
other applicable laws, ordinances, rulings and regulations shall be complied
with, including adequate mooring and display of warning lights; (c) any water in
the cargo boxes of the barges be pumped out by the loading dock operator prior
to loading; (d)  the loading operations be performed in a workmanlike manner and
in accordance with the reasonable loading requirements of LG&E and LG&E’s
barging contractor; and (e) the loading dock operator carry landing owner’s or
wharfinger’s insurance with basic coverage of not less than $300,000 and total
of basic coverage and excess liability coverage of not less than $1,000,000 and
provide evidence thereof to LG&E and Agent in the form of a certificate of
insurance from the insurance carrier or an acceptable certificate of
self-insurance with requirement for notification of LG&E and Agent in the event
of termination of the insurance.

 

7.             Producer agrees that it will replace rejected coal within five
(5) working days with coal conforming to the rejection limits set forth in the
proposed Coal Marketing and Sales Agreement between Producer and Agent, which
rejection limits Producer understands and acknowledges are the same rejection
limits as provided in the proposed Coal Supply Agreement between LG&E and Agent,
and that should Producer either fail to replace the rejected coal within such
five (5) working day period or the replacement coal is rightfully rejected
(where such rejection is not based upon the BTU/LB minimum or the percentage of
moisture maximum being exceeded as a result of weather conditions), and another
source has replaced such rejected coal, Producer agrees to and shall reimburse
LG&E for any amount that the total delivered cost to LG&E of such coal purchased
from another source exceeds the then-current delivered cost of coal sold by
Agent under the Coal Supply Agreement  between Agent and LG&E.  Further,
Producer agrees to be responsible to pay or reimburse Agent or LG&E as
applicable, for any and all freight or transportation expenses

 

18

--------------------------------------------------------------------------------


 

that have been incurred for rightfully rejected coal.

 

8.             Producer agrees that if it shall receive a notice in writing that
the coal sold fails to meet one or more of the monthly average guarantees as set
forth in the Coal Supply Agreement or the proposed Coal Supply Agreement between
Agent and LG&E, then Producer shall within ten (10) days provide LG&E with
reasonable assurances that subsequent monthly deliveries of coal shall meet or
exceed such monthly average guarantees

 

9.             Producer agrees to and shall indemnify and save harmless LG&E,
and its respective officers, directors, employees, and representatives from any
responsibility and liability for any and all claims, demands, losses, legal
actions for personal injuries, property damage and pollution (including
reasonable attorney’s fees) relating to the barges provided by LG&E or LG&E’s
contractor while such barges are in the care and custody of the loading dock, or
for any failure of Producer to comply with laws, regulations or ordinances, or
for any matter which arises out of the acts or omissions of Producer in the
performance of its obligations hereunder including, but not limited to, the
proper delivery of coal by Producer to Buyer.

 

10.           Producer agrees and warrants to and shall carry insurance coverage
with minimum limits as follows:

 

A.            Commercial general liability, $1,000,000, single limit liability.

 

B.            Automobile general liability, $1,000,000 single limit liability.

 

C.            In addition, Producer shall carry excess liability insurance
covering the foregoing perils in the amount of $4,000,000 for any one
occurrence.

 

D.            Kentucky Worker’s Compensation and Employer’s Liability with
statutory limits.

 

19

--------------------------------------------------------------------------------


 

E.             If any of the above policies are written on a claims-made basis,
then the retroactive date of the policy or policies will be no later than the
effective date of Amendment 2 to the Coal Supply Agreement or the Producer’s
proposed Coal Marketing and Sales Agreement with Agent whichever is earlier.

 

11.           Producer agrees that it shall not assign the proposed Coal
Marketing and Sales Agreement between it and Agent or any rights or obligations
thereunder without the prior written consent of Agent and LG&E which consent
shall not be unreasonably withheld.

 

IN TESTIMONY WHEREOF, the undersigned officers and/or members of Producer have
executed and delivered the foregoing Producer’s Certificate B-1 on behalf of
Producer.

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HIGHLAND MINING COMPANY

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

20

--------------------------------------------------------------------------------


 

EXHIBIT A TO PRODUCER’S CERTIFICATE B-2

 

“Coal Property” means the following seams and mines owned by Producer:

 

Highland Mining Company’s Highland Mine, located in Union County, Kentucky.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B TO PRODUCER’S CERTIFICATE B-2

Quality A Requirement

 

The quality designated as Quality A as required by the Coal Marketing and Sales
Agreement is as follows on an “as received basis”:

 

Specifications

 

Guaranteed Monthly
Weighted Average

 

Rejection Limits
(per shipment)

 

 

 

 

 

 

 

BTU/LB.

 

min. 11,400

 

< 10,800

 

 

 

 

 

 

 

Ash

 

max 8.33 lbs./MMBTU

 

> 9.00 lbs./MMBTU

 

Moisture

 

max 10.53 lbs./MMBTU

 

> 12.00 lbs./MMBTU

 

Sulfur

 

max.  2.89 lbs./MMBTU

 

>3.10 lbs./MMBTU

 

Sulfur

 

min. 2.30 lbs./MMBTU

 

< 2.00 lbs./MMBTU

 

 

 

 

 

 

 

All Qualities:

 

 

 

 

 

Chlorine

 

max. 0.009 lbs./MMBTU

 

> 0.015 lbs./MMBTU

 

Fluorine

 

max. lbs./MMBTU

 

> lbs./MMBTU

 

Nitrogen

 

max. 1.32 lbs./MMBTU

 

> 1.70 lbs./MMBTU

 

 

 

 

 

 

 

ASH/SULFUR RATIO

 

min.  3.22:1

 

< 3:1

 

 

 

 

 

 

 

SIZE (3” x 0”):

 

 

 

 

 

Top size (inches)*

 

max.  3”x 0”

 

>  4”x 0”

 

Fines (% by wgt)

 

 

 

 

 

passing 1/4” screen

 

max. 60 %

%

>  65

 

 

 

 

 

 

 

% BY WEIGHT:

 

 

 

 

 

 

 

 

 

 

 

VOLATILE

 

max. 30

 

> 29

 

FIXED CARBON

 

min. 43

 

< 40

 

GRINDABILITY (HGI)

 

min. 50

 

< 48

 

BASE ACID RATIO (B/A)

 

.40

 

> .50

 

SLAGGING FACTOR

 

1.32

 

1.80

 

 

ASH FUSION TEMPERATURE (°F) (ASTM D1857)

 

 

 

 

 

 

 

 

 

REDUCING ATMOSPHERE

 

 

 

 

 

Initial Deformation

 

min. 1990

 

min. 1990

 

Softening (H=W)

 

min. 2065

 

min. 2050

 

Softening (H=1/2W)

 

min. 2105

 

min. 2075

 

Fluid

 

min. 2225

 

min. 2200

 

 

 

 

 

 

 

OXIDIZING ATMOSPHERE

 

 

 

 

 

Initial Deformation

 

min. 2330

 

min. 2300

 

Softening (H=W)

 

min. 2355

 

min. 2325

 

Softening (H=1/2W)

 

min. 2400

 

min. 2370

 

Fluid

 

min. 2480

 

min. 2400

 

--------------------------------------------------------------------------------

 

* All the coal will be of such size that it will pass through a screen having
circular perforations three (3) inches in diameter, but shall not contain more
than forty percent (40%) by weight of coal that will pass through a screen
having circular perforations one-quarter (1/4) of an inch in diameter.

 

**           Slagging Factor (Rs)=(B/A) x (Percent Sulfur by WeightDry)

 

***         Fouling Factor (Rf)=(B/A) x (Percent Na20 by WeightDry)

 

The Base Acid Ratio (B/A) is herein defined as:

 

BASE ACID RATIO (B/A) =

 

(Fe203  +  Ca0  +  Mg0  +  Na20  +  K20)

 

 

(Si02  +  A1203  +  T102)

 

 

Note:

 

As used herein:

 

>

 

means greater than;

 

 

 

 

<

 

means less than.

 

Quantity Requirement

 

The quantity required by the Coal Marketing and Sales Agreement is as follows:

 

QUANTITY – QUALITY A

 

 

 

 

 

Year

 

Tonnage

 

2002

 

600,000  – Quality A

 

2003

 

750,000 – Quality A

 

2004

 

600,000 – Quality A

 

 

22

--------------------------------------------------------------------------------